Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The Information Disclosure Statement(s) filed on 20 March 2020, has been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-2, 8, 11-14 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2009/0177427 (hereafter “Bauer”; already of record in the IDS), in view of U.S. Patent Pub. No. 20060004526 (hereafter “Hadd”) in view of U.S. Patent Pub. No. 20140310025 (hereafter “Sayada”).

Regarding claim 1, Bauer teaches a user interface for a medical testing machine, the medical testing machine comprising a testing system that performs a medical test on media sampled from patients, each test instance having an outcome, and the medical testing machine storing the test outcomes in a storage system along with other information about each test instance (Bauer: Figures 4-5, paragraph [0010], “a system for managing sample test results and respective sample result context information within a laboratory environment… the system comprises at least one analytical unit configured to run at least one test on a sample, and a management unit… The management unit is configured to save and display on demand sample test results and respective sample result context information”, paragraph [0028], “the management unit 10 provides a graphical user interface via which a user can access the management unit”. Also see, Abstract), the user interface comprising:
--a number of user-selectable tabs at a top of a first displayed user interface screen (Bauer: Figures 4-5), 
a dialog via a graphical user interface is started to filter and search in a database connected to a management unit for the appropriate patient and the assigned sample(s). Different search criteria can be supported… all samples belonging to a specific patient are listed fulfilling the inputted search criteria are listed… The window 40 shown in FIG. 4a can be displayed on an appropriate result context screen”. The Examiner interprets the user interface of Figure 4A, which contains controls for searching (i.e., recalling and displaying), is accessed via one of the tabs (i.e., “Manual Results” tab) of the user interface on a previous screen (i.e., a first user interface screen) and is thus a second user interface screen accessed via a tab), and 
--the tab including a second tab that when selected causes to be displayed a third user interface screen that can present information about the performance of a particular test instance (Bauer: Figure 4B, paragraphs [0040]-[0042], “Besides the different entry fields, there are different specified buttons which can be pressed in order to open new functional windows. When the details button C is pressed, the sample information of the selected line, as indicated by a black background, is displayed… The dialog shows the patient sample including patient sample result context information”. The Examiner notes in would be prima facie obvious to one of ordinary skill in the art to include the functionality of the button within the various tabs for of the user interface of Bauer, and therefore teaches what is a required of a third user interface screen under the broadest reasonable interpretation);
a dialog via a graphical user interface is started to filter and search in a database connected to a management unit for the appropriate patient and the assigned sample(s)”. Also see, paragraph [0028]), 
--the filters including a patient ID filter that limits displayed test instance outcomes to those associated with a particular patient number (Bauer: Figures 4-5, paragraph [0040], “Different search criteria can be supported. Useful search criteria to find the requested patient including sample information in the database of the management unit are a patient-ID”), […], and 
--a date filter that limits the displayed test instance outcomes to those resulting from tests performed within a specified date range (Bauer: Figures 4-5, paragraph [0040], “Different search criteria can be supported. Useful search criteria to find the requested patient including sample information in the database of the management unit are… a sample order date/time… and a time/date selection”).
Bauer may not explicitly teach (underlined below for clarity):
--an accession number filter that limits the displayed test instance outcomes to those associated with a particular accession number,
Hadd teaches an accession number filter that limits the displayed test instance outcomes to those associated with a particular accession number (Hadd: paragraph [0065], “RGU module 28 may allow access to the data by accession number (e.g., patient number), batch name and/or date that the test was performed… RGU module 28 may allow a user to filter the results of the genetic test”),

Bauer and Hadd may not explicitly teach (underlined below for clarity):
--a result value filter that limits the displayed test instance outcomes to those having a particular result value or a result value falling within a specified range,
Sayada teaches a result value filter that limits the displayed test instance outcomes to those having a particular result value or a result value falling within a specified range (Sayada: paragraph [0382], “Data can be filtered by patient, type of tests, value range, date of result, type of value, and the like”),
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of invention, to include an extraction mechanism to filter by value range as taught by Sayada within the filtering and searching for results as taught by Bauer and Hadd with the motivation of better accessing relevant results (Sayada: paragraphs [0380]-[0382]).

Regarding claim 2, Bauer, Hadd and Sayada teaches the limitations of claim 1, and further teaches wherein the user interface further comprises a fourth user interface screen on which the filtered outcomes are displayed (Bauer: Figure 4A, paragraphs [0040]-[0041], “To retrieve the samples belonging to a specific patient and to display the sample information including the sample result context information, a dialog via a graphical user interface is started to filter and search in a database connected to a management unit for the appropriate patient and the assigned sample(s). Different search criteria can be supported… all samples belonging to a specific patient are listed fulfilling the inputted search criteria are listed… The window 40 shown in FIG. 4a can be displayed on an appropriate result context screen”. Also see, Sayada: Figures 13B-C, and paragraph [0382]. The Examiner notes this is a fourth user interface screen, as the second user interface screen would just be the controls to search (i.e., recall and display) the displaying of the results as shown in figure 4A, changes the second user interface screen to the fourth user interface screen under the broadest reasonable interpretation).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 8, Bauer, Hadd and Sayada teaches the limitations of claim 2, and further teaches wherein each of the displayed test instance outcomes is selectable, and when one of the displayed outcomes is selected, the user interface causes to be displayed additional information about the selected test instance (Bauer: Figure 4B, paragraphs [0040]-[0042], “Besides the different entry fields, there are different specified buttons which can be pressed in order to open new functional windows. When the details button C is pressed, the sample information of the selected line, as indicated by a black background, is displayed… The dialog shows the patient sample including patient sample result context information”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 11, Bauer, Hadd and Sayada teaches the limitations of claim 8, and further teaches wherein the user interface screen displaying the additional information includes a user interface control that when selected causes to be displayed additional details of the selected test instance (Bauer: Figures 4B, 5, paragraphs [0040]-[0042], “Besides the different entry fields, there are different specified buttons which can be pressed in order to open new functional the sample information of the selected line, as indicated by a black background, is displayed… The dialog shows the patient sample including patient sample result context information”. The Examiner notes “Details” button on Figure 4B, reads on a control for additional details).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 12, Bauer, Hadd and Sayada teaches the limitations of claim 11, and further teaches wherein the displayed details include an indication of the time and date of the most recent calibration of the medical testing machine (Bauer: paragraph [0094], “The quality control information comprises for example a control code, a control result, a control measurement date and time… a calibrator expiration time”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 13, Bauer, Hadd and Sayada teaches the limitations of claim 11, and further teaches wherein the displayed details include a lot number of a consumable item used in the medical test instance (Bauer: paragraph [0072], “The log-file may comprise among other things lot number information of the used reagent material”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 14, Bauer, Hadd and Sayada teaches the limitations of claim 11, and further teaches wherein the additional details are displayed in a pop-up window overlaid on the user interface screen that displays the additional information (Sayada: paragraph [0080], “a pop-up menu”. Also see, paragraphs [0337], [0369]-[0371]; Bauer: Figure 4B, 5, paragraphs [0040]-[0042]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 18, Bauer, Hadd and Sayada teaches the limitations of claim 1, and further teaches wherein the third user interface screen displays an indication of the remaining amount of a consumable item used by the medical testing machine (Bauer: paragraphs [0074]-[0076], “Such a signal can be an acoustic signal or it can be an optical signal displayed on an appropriate Screen connected with the management unit 10… a signal can be given in case that one of the materials needed to perform a certain sample test isn't still available in a Sufficiently high quantity”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 19, Bauer, Hadd and Sayada teaches the limitations of claim 1, and further teaches wherein the tabs include a tab that when selected causes to be displayed a screen that facilitates calibration of the medical testing machine (Bauer: Figures 4-5, “Quality Control”. The Examiner interprets quality control reads on calibration of the device, Also see, Mandler: Column 5, lines 5-15).
The motivation to combine is the same as in claim 1, incorporated herein.

Claims 3-7, 15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2009/0177427 (hereafter “Bauer”; already of record in the IDS), U.S. Patent Pub. No. 20060004526 (hereafter “Hadd”) and U.S. Patent Pub. No.  as applied to claim 1 above, and further in view of U.S. Patent No. 6275150 (hereafter “Mandler”).

Regarding claim 3, Bauer, Hadd and Sayada teaches the limitations of claim 2, but may not explicitly teach wherein at least one of the displayed test instance outcomes is the result of a repeated test, and the fourth user interface screen displays a repeated test icon in association with the displayed outcome of each displayed repeated test.
Mandler teaches wherein at least one of the displayed test instance outcomes is the result of a repeated test, and the fourth user interface screen displays a repeated test icon in association with the displayed outcome of each displayed repeated test (Mandler: Figure 4, 9A, 10A, 13-14, Column 11, lines 35-45, “each exception test result is also represented graphically by a test tube icon 62, which appears in an exceptions channel 66 on the data management desktop 60. The test tube icons 62 have different color caps 64 to indicate the urgency and/or type of 40 test results they represent… blue may indicate a rerun”).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of invention, to display repeated tests and provide an icon in association with the repeated tests as taught by Mandler with the displaying of testing results as taught by Bauer, Hadd and Sayada with the motivation of improving the user interface of a user in viewing testing results (Mandler: Column 1, lines 10-35).

Regarding claim 4, Bauer, Hadd, Sayada and Mandler teaches the limitations of claim 3, and further teaches wherein the fourth user interface screen also displays an indication of the reason for the repetition of each displayed repeated test (Mandler: Figure 12, 16, Table 1, 
The motivation to combine is the same as in claim 3, incorporated herein.

Regarding claim 5, Bauer, Hadd Sayada and Mandler teaches the limitations of claim 3, and further teaches wherein the repeated test icon is selectable by a user of the medical testing machine, and when the repeated test icon is selected, the user interface causes to be displayed a list of all of the test instances related to the test instance for which the repeated test icon is displayed (Mandler: Column 5, lines 50-51, “button accesses all orders, the second accesses orders for stat samples only, the third accesses rerun orders only”. The Examiner notes the functionality and the icon are taught and would be prima facie obvious to one of ordinary skill in the art).
The motivation to combine is the same as in claim 3, incorporated herein.

Regarding claim 6, Bauer, Hadd Sayada and Mandler teaches the limitations of claim 5, and further teaches wherein all related test instances are included in the list regardless of whether any of the related test instances would otherwise be omitted from display by a filter in place at the time of the display (Mandler: Column 5, lines 50-51, “button accesses all orders, the second the third accesses rerun orders only”. The Examiner interprets all rerun orders is display of all repeated orders).
The motivation to combine is the same as in claim 3, incorporated herein.

Regarding claim 7, Bauer, Hadd Sayada and Mandler teaches the limitations of claim 5, and further teaches wherein the related test instances are displayed consecutively regardless of whether they would otherwise be displayed consecutively based on the filters in use at the time of the display (Mandler: Column 5, lines 50-51, “button accesses all orders, the second accesses orders for stat samples only, the third accesses rerun orders only”. The Examiner interprets all rerun orders is display of all repeated orders).
The motivation to combine is the same as in claim 3, incorporated herein.

Regarding claim 15, Bauer, Hadd and Sayada teaches the limitations of claim 14, but may not explicitly teach wherein the user interface can also display a summary of rules in place at the time of the displayed medical test instance.
Mandler teaches wherein the user interface can also display a summary of rules in place at the time of the displayed medical test instance (Mandler: Figure 12, Column 11, lines 25-30,” an Exception Review Criteria Parameter definition screen. By checking the appropriate boxes 132, the user defines which results are included in the Exceptions data group for mandatory operator review and sets a default disposition for certain events”. The Examiner interprets these are rules under the broadest reasonable interpretation).
The motivation to combine is the same as in claim 3, incorporated herein.

Regarding claim 17, Bauer, Hadd and Sayada teaches the limitations of claim 1, but may not explicitly teach wherein the third user interface screen displays a timer indicating the amount of time remaining until completion of the particular test instance.
Mandler teaches wherein the third user interface screen displays a timer indicating the amount of time remaining until completion of the particular test instance (Mandler: Figures 6A-D, Column 1, lines 35-40, “a user friendly GUI for a biomedical analyzer system”, Column 6, lines 35-60, “progress bars 292 and/or countdown timers 294 may be used”).
The motivation to combine is the same as in claim 3, incorporated herein.

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2009/0177427 (hereafter “Bauer”; already of record in the IDS), U.S. Patent Pub. No. 20060004526 (hereafter “Hadd”) and U.S. Patent Pub. No. 20140310025 (hereafter “Sayada”) as applied to claim 8 above, and further in view of U.S. Patent Pub. No. 2013/0200140 (hereafter “Kawabata”; already of record in the IDS).

Regarding claim 9, Bauer, Hadd and Sayada teaches the limitations of claim 8, but may not explicitly teach wherein the medical testing machine is configured to perform high performance liquid chromatography, and the additional information includes a chromatogram resulting from the selected test instance.
Kawabata teaches wherein the medical testing machine is configured to perform high performance liquid chromatography, and the additional information includes a chromatogram resulting from the selected test instance (Kawabata: paragraphs [0088]-[0090], “A measuring device that measures HbA1c (glycohemoglobin) by measuring liquid chromatography… a 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of invention, to use a high performance liquid chromatography and display results of the test as taught by Kawabata with the displaying of additional testing information as taught by Bauer, Hadd and Sayada with the motivation of improving access to various testing devices (Kawabata: paragraphs [0010]-[0015]).

Regarding claim 10, Bauer, Hadd, Sayada and Kawabata teaches the limitations of claim 9, and further teaches wherein the medical testing machine is configured to test for the level of HbAlc hemoglobin in a blood sample, and wherein a peak of the chromatogram corresponding to HbAlc is highlighted (Kawabata: paragraph [0088], “A measuring device that measures HbA1c (glycohemoglobin) by measuring liquid chromatography”. The Examiner notes no peak is displayed, only “highlighted”, the Examiner interprets the determination of HbA1c from the peaks of the blood sample of the high performance liquid chromatography teaches what is required under the broadest reasonable interpretation).
The motivation to combine is the same as in claim 9, incorporated herein.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2009/0177427 (hereafter “Bauer”; already of record in the IDS), U.S. Patent Pub. No. 20060004526 (hereafter “Hadd”), U.S. Patent Pub. No. 20140310025 (hereafter “Sayada”) and U.S. Patent No. 6275150 (hereafter “Mandler”) as applied to claim 15 above, and further in view of U.S. Patent Pub. No. 20130197932 (hereafter “Herman”).

Regarding claim 16, Bauer, Hadd, Sayada and Mandler teaches the limitations of claim 15, but may not explicitly teach wherein the rules are displayed in a pop-up window overlaid on the pop-up window that displays the additional details.
Herman teaches wherein the rules are displayed in a pop-up window overlaid on the pop-up window that displays the additional details (Herman: Figure 49, paragraph [0152], “A pop-up box or display window 842 for the rule information is provided”).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of invention, to include the rule information in the pop-up window as taught by Herman with the rule information and pop-up box as taught by Bauer, Hadd, Sayada and Mandler with the motivation of “provide a better understanding of the rules” (Herman: paragraph [0142]).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Pub. No. 20130166315 (hereafter “Fonseca”) teaches management of laboratory services from ordering to viewing results.
U.S. Patent Pub. No. 20140032125 (hereafter “Hawkins”) teaches management of genomic test data via user interfaces.
U.S. Patent Pub. No. 20080031503 (hereafter “Kanada”) teaches management of a imaging test via a user interface.
U.S. Patent Pub. No. 20080186134 (hereafter “Parkhurst”) teaches user interfaces for creating rules for analysis of testing results.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.E.L./Examiner, Art Unit 3626                                                                                                                                                                                                        

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626